Ernest Green v. State
















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-00281-CR

     ERNEST GREEN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 252nd District Court
Jefferson County, Texas
Trial Court # 67350
                                                                                                                

DISSENTING OPINION
                                                                                                                

      Until the precedential value of Gray and Emich are established, I note my dissent to the
affirmance of the trial court’s judgment, which we have not reviewed, when dismissal is the
proper disposition of this appeal.  See Gray v. State, 10-02-00176-CR, 2004 Tex. App. LEXIS
2603 (Tex. App.—Waco March 17, 2004, no pet. h.)(Gray, C.J., dissenting); Emich v. State,
10-02-00319-CR, 2004 T  ex. App. LEXIS 2597 (Tex. App.—Waco March 17, 2004, no pet.
h.)(Gray, C.J., dissenting).

 
                                                                         TOM GRAY
                                                                         Chief Justice

Dissenting opinion delivered and filed April 21, 2004
Publish